Opinion by
Mr. Justice Elkin,
This is an action to recover damages for injuries alleged to have been sustained by plaintiff in alighting from a train on which she was a passenger. The negligence charged is that the defendant company in the operation of the train on which the plaintiff was a passenger at the time of the accident did not give sufficient time to alight in safety, but started the train with a sudden jerk while plaintiff was standing on the step of the platform, and before she had reached a place of safety. It was also charged that the plaintiff was violently thrown to the ground, causing permanent injuries and great bodily pain and suffering. As a result of the injuries thus sustained it is averred that the injured person was compelled to lay out and expend large sums of money for medicine and medical attendance, and that her earning power had been lessened because prevented from attending to her house*348hold duties and other regular and lawful business. The statement of claim sets out a good cause of action, but the difficulty is that the evidence offered to sustain the averments is very meager and unsatisfactory. The case seems to have been tried on the theory that the averments contained in the declaration made out a prima facie case of negligence and of damages resulting therefrom, and that the introduction of testimony to sustain the allegations was of secondary importance. The presumption of negligence or of damages did not arise under the facts of this case. The burden of proving the negligence compláined of, the injuries alleged to have resulted therefrom, and the damages sustained thereby, was upon the plaintiff. While the evidence of negligence is not of a definite and satisfactory character, we have concluded that upon the whole record this question was for the jury. Then, again, the nature of the injuries sustained is not definitely or accurately stated by any witness called to testify. Just what the injuries were is largely a matter of conjecture. The plaintiff herself did not give any intelligent description of her injuries, and the physician who attended her at the hospital was not called as a witness. These important matters were overlooked in the trial of the case. However, there was sufficient evidence of negligence to submit to the jury, and there was also some testimony tending to show an injured and swollen leg resulting from the accident. Under these circumstances we have concluded that there is sufficient in the record to warrant the granting of a new trial at which time all of the facts should be more fully developed and presented.
The assignments of error relating to the inadequacy of the charge upon the question of damages we feel constrained to sustain. The burden of proving damages was upon the plaintiff, and this burden to say the least was very indifferently borne. Although it was alleged that the plaintiff had been compelled to expend large sums of money for medicine and medical attendance, not a word of testimony was offered to support this allegation. No *349earning power either before or after the injury was shown. No testimony was offered to show the value of services before or after the accident. There was testimony showing that a physician had attended the plaintiff after her return from the hospital, but the record is silent as to what his services were worth, or whether anything had been paid him on account of these services. A witness stated that some liniment had been used in rubbing the limb, but there is no suggestion as to the amount or the cost. We might go on almost indefinitely pointing out how bare the record is of facts upon which a jury could base an intelligent finding as to the expenses incurred, or to be incurred, or what compensation if any plaintiff was entitled to recover. The learned trial judge appreciated the difficulties of the case and frequently adverted to the .meager character of the evidence in his charge to the jury, but committed the error of not instructing them that there was no evidence to warrant as an element of damages expenses already incurred, or yet to be incurred, or anything upon which to base an allowance for loss of earning power. The rule as to the eléments of damages that may be recovered in cases of this character is very well stated in Goodhart v. Railroad Co., 177 Pa. 1. It is important, however, in the trial of such cases to prove the facts upon which these various elements of damages are based. This burden is always upon the complaining party. Damages are never presumed; they must be proven, or at least such facts must be established as will furnish a basis for their assessment according to some definite and legal rule. It is the duty of the trial judge to instruct the jury as to the proper measure of damages and what the law requires in their ascertainment: Wilkinson v. North East Boro., 215 Pa. 486; McLane v. Pittsburg Railways Co., 230 Pa. 29. Viewed in the light of the testimony, the instructions of the learned trial judge upon the question of damages did not meet the requirements of the rule.
The second and third assignments of error are sustained.
Judgment reversed and a venire facias de novo awarded.